958 A.2d 462 (2008)
196 N.J. 531
In the Matter of Ronald D. BARRETT, an Attorney at Law (Attorney No. XXXXXXXXX).
No. D-188 September Term 2007
Supreme Court of New Jersey.
October 10, 2008.

ORDER
The Disciplinary Review Board having filed with the Count its decision in DRB 08-046, concluding that RONALD D. *463 BARRETT of OAKHURST, who was admitted to the bar of this State in 1959, should be reprimanded for violating RPC 1.4(b)(failure to communicate with the client), RPC 1.15(b)(failure to promptly deliver property to a client), RPC 1.15(d)(recordkeeping violations), and RPC 3.4(c) (knowingly disobeying a court order);
And the Disciplinary Review Board having further concluded that within one year, respondent should provide proof that he has disbursed the funds remaining in his attorney trust account to the owners of the funds or has deposited any unidentified funds in the Superior Court Trust Fund, and that he should submit quarterly reconciliations of his attorney accounts to the Office of Attorney Ethics for a period of two years;
And the Court having determined from its review of the matter that an admonition is the appropriate discipline for respondent's unethical conduct;
And good cause appearing;
It is ORDERED that RONALD D. BARRETT is hereby admonished; and it is further
ORDERED that within one year after the filing date of this Order, respondent shall provide proof to the Office of Attorney Ethics that he has identified and disbursed the remaining funds in his attorney trust account to the owners of the funds and that any remaining funds whose owners cannot be identified or located shall be deposited with the Superior Court Trust Fund pursuant to Rule 1:21-6(j)(1); and it is further
ORDERED that respondent shall submit to the Office of Attorney Ethics quarterly reconciliations of his attorney accounts for a period of two years and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.